


Exhibit 10.2
CSS INDUSTRIES, INC.
FY2016 Management Incentive Program Criteria


CSS Industries, Inc.


These FY2016 Management Incentive Program Criteria have been approved by the
Human Resources Committee (the “Committee”) of the Board of Directors of CSS
Industries, Inc. (“CSS” or the “Company”) in connection with the CSS Industries,
Inc. Management Incentive Program (the “Program”). All defined terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Program. These FY2016 Management Incentive Program Criteria are not intended in
any way to alter, modify or supercede the terms of the Program, and reference
should be made to such Program for a full description of the terms of the
Program.


For CSS’ fiscal year ending March 31, 2016, these FY2016 Management Incentive
Program Criteria shall apply solely to eligible Participants who are employed by
the Company.


Notwithstanding any provision in this document or otherwise to the contrary, the
Committee, in its sole discretion, reserves the right (a) to determine the
eligibility requirements for participation in the Program; (b) to determine
whether an employee satisfies the eligibility requirements for participation in
the Program; (c) to award an Award, if any, to a Participant under the Program;
(d) to deny payment of an Award to a Participant otherwise eligible under the
terms of the Program or this document; (e) to make an Award, if any, to a
Participant in a greater or lesser amount than provided for in the Program or
this document; and/or (f) to make an Award, if any, in a manner or on a schedule
other than as provided for in the Program or this document.


Participants


The Company’s employees eligible to be Participants under the Program are
limited to the Company’s full-time employees having one or more of the job
titles listed on Exhibit “A” attached hereto, which list may be modified from
time to time, and at any time, at the sole discretion of the Committee upon the
recommendation by the Company’s President. Notwithstanding any provision in this
document or otherwise to the contrary, the Committee, in its sole discretion,
reserves the right to change or modify the eligibility requirements for
participation in the Program at any time and from time to time, and to determine
whether an employee satisfies the eligibility requirements for participation in
the Program. Any new or existing Company employee who becomes eligible for the
first time to participate in the Program may, at the Company President’s sole
discretion, be eligible to receive a bonus payment, if any, prorated for the
months he or she is eligible to receive an Award under the Program; provided,
however, that Committee approval shall be required for any Award under the
Program to any newly eligible Company employee who is an executive officer of
the Company or who has an annual base salary in excess of $250,000.


Participant Performance Criteria


For the Company’s fiscal year ending March 31, 2016, each Participant is
eligible to receive an Award calculated using a base amount equal to such
Participant’s Target Index Amount (as such term is defined below). Unless
otherwise determined by the Committee, in its sole discretion, a portion of the
Award is contingent upon the achievement by CSS of at least a minimum level of
earnings per share (“EPS”) of CSS’ common stock, as determined by the Committee
in its sole discretion. If a minimum level of EPS is not achieved, the portion
of the Award attributable to the achievement of a minimum level of EPS will not
be paid. Any permitted adjustments to, or exclusions from, the determination of
EPS shall be determined




--------------------------------------------------------------------------------




by the Committee, in its sole discretion, at the time that these FY2016
Management Incentive Program Criteria are approved by the Committee.


Target Index Amount


The “Target Index Amount” for each Participant is determined by multiplying (i)
the Participant’s guideline percentage (based upon the Participant’s position
and determined at the sole discretion of the Committee or, if not specifically
determined by the Committee, at the sole discretion of the Company’s President)
by (ii) the Participant’s base salary effective as of the later of April 1, 2015
or the date upon which such Participant becomes eligible to participate in the
Program, as determined at the sole discretion of the Committee or, if not
specifically determined by the Committee, at the sole discretion of the
Company’s President.


Example: a Participant has a base salary of $40,000 effective as of April 1,
2015 and has a guideline percentage of 15%.


Guideline        Base Salary     Target Index
Percentage    *    as of 4/1/15    =    Amount
15%        *     $40,000    =     $6,000


A Participant who changes job positions during the Fiscal Year (i.e., moves to a
higher or lower job level that is an eligible position under the Program) will
be eligible to receive an Award that is based upon the employee’s annual salary
and level in effect as of April 1, 2015, plus or minus any pro rata adjustment
that is effective with the change in position.


Each Participant’s Target Index Amount is not a guarantee that the applicable
Participant will receive such Target Index Amount, or any Award. If awarded, the
amount of any Award is subject to adjustment from the Target Index Amount based
upon, among other factors, the actual level of EPS achievement and, as to the
Discretionary Component (as defined below), the sole discretion of the
Committee.


Allocation of Target Index Amount


The Target Index Amount will be allocated as follows, unless otherwise
determined by the Committee, in its sole discretion:


(i)
80% of the Target Index Amount will be allocated based upon the actual level of
EPS achievement compared to the minimum and targeted EPS levels established by
the Committee (the “EPS Component”). If a minimum level of EPS is not achieved,
no Award will be paid; and

(ii)
20% of the Target Index Amount will be at the sole discretion of the Committee
and may be based upon, among other things, the applicable Participant’s
achievement of his or her performance goals and/or CSS’ achievement of its
corporate goals (the “Discretionary Component”).



The computation of the EPS Component shall be determined by the Committee, in
its sole discretion. No portion of the EPS Component of an Award will be paid
unless and until the Committee shall have certified the extent to which, if at
all, the actual level of EPS achieved by the Company equals or exceeds the
minimum and/or target EPS levels established by the Committee.


In addition, the computation of the Discretionary Component will be determined
at the sole discretion of the Committee, and may be based upon, among other
things, each Participant’s achievement of his or her specific

2



--------------------------------------------------------------------------------




goals and objectives and/or CSS’ achievement of its corporate goals. Payment of
any portion of the Discretionary Component is solely in the discretion of the
Committee. Each Participant will develop with his or her supervisor specific
goals and objectives to be achieved by the Participant during the Company’s
fiscal year ending March 31, 2016. Such goals and objectives should be
documented in a manner acceptable to the Company’s President, in his or her sole
discretion, either at the beginning of the fiscal year, the date upon which the
Participant becomes eligible to participate in the Program, the date upon which
such Participant’s position with the Company changes, or such other date as
selected by the Company’s President, in his or her sole discretion. At the end
of the Company’s fiscal year ending March 31, 2016, the level of each
Participant’s achievements of his or her goals and objectives will be determined
by the applicable Participant’s supervisor, in his or her sole discretion, and
submitted to the Company’s President for review and approval, in his or her sole
discretion. With respect to Participants who are executive officers of CSS or
who have annual base salaries in excess of $250,000, the Committee, in its sole
discretion, will review and approve, disapprove or modify the Company’s
determination as to each such Participant’s level of achievement of his or her
goals and objectives. The Program is not intended to duplicate the Company’s
merit salary review process, and a Participant’s Discretionary Component ratings
may vary from his or her merit salary review performance rating.


Although a Participant’s achievement of his or her goals and objectives may
exceed 100%, the aggregate amount payable to all Company Participants
attributable to the Discretionary Component shall not exceed the Company’s
budgeted bonus amount attributable to the Discretionary Component without the
prior approval of the Committee, in its sole discretion.





3

